Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference into the Companys previously filed into the Registration Statements (Nos. 333-164610 filed February 1, 2010, 333-152183 filed July 8, 2008 and 333-143262 filed on May 25, 2007) on Form S-8, of our report dated November 30, 2010 with respect to the consolidated financial statements of Conolog Corporation included in this Annual Report on Form 10-K for the year ended July 31, 2010. /s/ WithumSmith+Brown, PC Somerville, New Jersey November 30, 2010
